Mr. Justice Ball delivered the opinion of the court. At the time John Riggs became a member of the Catholic Order of Foresters one of the purposes of the order was “ to establish a widows’ and orphans’ fund for the benefit of dependents of deceased members.” In his application Riggs directed that the benefit should be paid “ to my wife, Mary A. Riggs, subject to such future disposal of the benefits among my dependents as I may hereafter direct, in compliance with the rules of the order.” Upon the back of this application is an unsigned direction, “ Pay to Mrs. Mary A. Riggs, my' wife, to be held in trust by her for my adopted daughter Ruby Belle Riggs.” The certificate issued upon this application, accepted by Riggs in writing and dated December 18, 1884, binds the order to pay “to his wife," Mary A. Riggs, to be held-in trust for his adopted daughter Ruby Belle Riggs, one thousand dollars.” Riggs remained a member of the order from that time until his death, January 17,1905, making no change in this designation. Proofs of death satisfactory to the order were made and received. Admitting its duty to pay the sum of $1,000 upon this certificate, but alleging its inability to determine the proper party to whom payment should be made, the order filed its bill of interpleader, making Mary A. Riggs and Ruby Belle Riggs Nowak defendants, and praying that they might be ordered to answer, etc. They did so. As. the case was heard in the trial court and as it comes to us the dominant issue is as to which of these two women is entitled to this fund. In determining this question we must look at the application, the certificate, the charter and by-laws of the order, and the statutes under which the order was incorporated. All these are to be considered and construed together as forming the contract between the parties. Fullenweider v. Royal League, 180 Ill. 625. The Act of 1883 provided “ That corporations, associations or societies for the purpose of furnishing life indemnity or pecuniary benefits to the widows, orphans, heirs, relatives by consanguinity or affinity, devisees or legatees of deceased members ” * * * .may be organized under the act. Ruby Belle Riggs, being named in the certificate as the person for whose use the benefit was to be paid, is a “ devisee ” within the meaning of this statute. Martin v. Stubbings, 126 Ill. 404; Delaney v. Delaney, 175 Ill. 202. There is no repugnance between the statement contained in the application that the benefit shall be paid to the wife of Riggs, “ subject to such future disposal of the benefits among my dependents as I may hereafter direct,” and that found 'in the certificate directing the benefits to be paid to his wife “ to be held in trust by her for my adopted daughter Ruby Belle Riggs.” The application reserves the right to designate thereafter a particular dependent. The certificate shows an exercise of that right. Ruby Belle Riggs was then a dependent upon his bounty, had been for twelve years prior to his becoming a member of the order, and continued to be thus dependent for years after. On and after December 18, 1884, a valid contract existed between Riggs and the order, in which a beneficiary competent to take under the statute was mutually agreed upon. By the Act of 1893 relating to fraternal societies (R. S. 1885 Hurd, sec. 125, ch. 73,) it is provided that “Payment of death benefits shall only be made to the families, heirs, blood relations, affianced husband or affianced wife of, or to persons dependent upon the member.” But we are not here concerned with this Act, because it is well settled that the rights, whatever they may be, of Ruby Belle Riggs Nowak are not impaired or affected thereby. Delaney v. Delaney, supra; Moore v. Guaranty F. L. Soc., 178 Ill. 202. The by-laws of the order restricting the beneficiaries to the wife, children by adoption and blood relations in the first class, and to the affianced wife of the member, or to one dependent upon him for maintenance, in the second class, did not go into effect until June 24, 1899. These by-laws do not in terms nor by necessary implication refer to contracts theretofore made and existing. By an .unbroken line of authorities it is established that the courts will not construe a law, no matter how positive in its terms, as intended to interfere with existing contracts or with vested rights, unless the intention that it shall so operate is expressly declared or is necessarily to be implied from its words. The same canon of construction is applied to the rules which a fraternal society sees fit to adopt for the government of its members. And this rule of interpretation is enforced even in those cases where the member has stipulated that he will be bound by the laws of the order that thereafter may be enacted. Benton v. Brotherhood of Ry. Brakemen, 146 Ill. 575; Voigt v. Kersten, 164 Ill. 314; Covenant M. L. Ass’n v. Kentner, 188 Ill. 431; Northwestern Association v. Wanner, 24 Ill. App. 359; Brotherhood of Ry. Trainmen v. Newton, 79 Ill. App. 505; Modern Woodmen v. Wieland, 109 Ill. App. 340; Starling v. Supreme Council, 108 Mich. 440; Wist v. Grand Lodge, 22 Oregon, 271; Bacon Ben. Socs., sec. 187; Niblack Ben. Socs., (2nd ed.), sec. 27. In the case of Baldwin v. Begley, 185 Ill. 180, cited by counsel for defendant in error, the designation of a person not competent to take as beneficiary was made after the Act of 1893 had gone into effect and after the society had passed a by-law restricting the payment of benefits to the persons specified in that Act. For these reasons that case is not applicable to the one at bar. Plaintiff in error objects to that part of the decree which renders judgment against the order for the amount of the benefit less expenses, claiming that the court should have directed the order to pay the money into court and then have decreed that such sum be paid to the party entitled to the fund. It is true that the course indicated is the usual one, but the court, in such a case, in its discretion may proceed at once to a final decree. The order is here in name only. It has not assigned errors upon this record. If this action of the court is an error, it is one in which plaintiff in error is not concerned, and hence her objection thereto will not be considered. x The decree of the Superior Court is reversed and the cause is remanded, with directions to enter a decree finding that the plaintiff in error, Ruby Belle Riggs Nowak, was and is lawfully and equitably entitled to the said benefit fund. Reversed a/nd remanded with directions=